819 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Antonio WINSLOW, Plaintiff-Appellant,v.Nurse KENNEDY, Defendant-Appellee.
No. 87-6004.
United States Court of Appeals, Fourth Circuit.
Submitted April 23, 1987.Decided May 29, 1987.

Before RUSSELL, PHILLIPS and ERVIN, Circuit Judges.
Antonio Winslow, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, for appellee.
PER CURIAM:


1
Antonio Winslow, a Virginia inmate, appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint.  As Winslow failed to file objections to the magistrate's report and recommendation upon proper notice, we find that Winslow has waived appellate review of the decision below.   Thomas v. Arn, 474 U.S. 140 (1985);  Wright v. Collins, 766 F.2d 841 (4th Cir.1985).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.